Citation Nr: 1711952	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the appellant's discharge from service under other than honorable conditions is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The appellant had active service from July 1980 to May 1983.  The appellant was discharged from service under conditions other than honorable.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2009 administrative decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

In October 2012, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board denied the appellant's claim for whether his discharge from service under other than honorable conditions is a bar to VA benefits in a May 2013 decision.  Thereafter, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the May 2013 decision as to that issue.  The Court granted the JMR in an August 2015 Order.  The issue was returned to the Board for further consideration.

This claim was previously before the Board in November 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.


FINDINGS OF FACT

1.  The appellant did not receive an honorable discharge from boot camp.

2.  Prior to January 1982, the appellant's infractions in service include:

      wrongful possession of marijuana;
      a civil court conviction for fighting in public on March 16, 1981; 

wrongful possession of an open container of alcohol in a privately owned vehicle on or about April 3, 1981; 

      operating a vehicle while drunk on or about May 23, 1981; 
      
failure to go at the time prescribed to his appointed place of duty on or about July 8, 1981; 

failure to go at the time prescribed to his appointed place of duty on or about July 9, 1981;

wrongfully operating his privately owned vehicle aboard a Marine Corps Base (MCB) while his driving privileges were revoked on or about July 16, 1981;

wrongfully operating his privately owned vehicle aboard a MCB while his driving privileges were revoked on or about August 18, 1981; 

failure to go at the time prescribed to his appointed place of duty on or about August 31, 1981;

failure to go at the time prescribed to his appointed place of duty on or about September 1, 1981; and 

      conviction at a special court martial in October 1981;

3.  Between January 1982 and the appellant's discharge from service he received 4 non-judicial punishments for 6 instances of failure to go to appointed place of duty and 2 instances of insubordination

4.  Between January 1982 and the appellants discharge from service he was counseled due to his tardiness, poor attitude, and lack of interest in obeying orders.

5.  In December 1982 the appellant was warned that further deficiencies would result in processing for discharge.  

6.  In April 1983, the appellant received charges of an unknown nature that resulted in a referral for special court martial and a subsequent discharge in lieu of court martial under other than honorable conditions.  

7.  The appellant's actions in service constituted willful and persistent misconduct.

8..  The appellant's military service was dishonorable for VA purposes.


CONCLUSION OF LAW

The appellant's character of discharge is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As to the merits of the claim, an extended discussion of the VCAA is unnecessary.  Because this case involves the legal question regarding whether the appellant has legal standing to apply for VA benefits, the VCAA is inapplicable to this appeal.  See Wensch v. Principi, 15 Vet. App. 362   (2001); see also Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) (holding that the VCAA was inapplicable to a matter of pure statutory interpretation).  Further, the appellant was informed in letters dated February 2009 and September 2009 of the fact that his character of discharge could serve as a bar to his receiving VA benefits.  The appellant has responded to this letter, and has had a full and fair opportunity to present arguments in support of his claim.

In addition to the documentary evidence, the appellant testified regarding his claim before the undersigned Veterans Law Judge during an October 2012 Board hearing.  During that hearing the Veteran was assisted by an accredited attorney.  His attorney, and the Veterans Law Judge, asked questions to ascertain the character of the Veteran's military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been met. 

In sum, the appellant was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Legal Criteria

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  A person seeking to establish veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c), and regulatory bars listed in 38 C.F.R. § 3.12 (d).

The statutory bars under 38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12 (c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court- martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12 (c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12 (c).

The regulatory bars under 38 C.F.R. § 3.12 (d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) Acceptance of an undesirable discharge to escape trial by general court-martial.  (2) Mutiny or spying. (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  (4) Willful and persistent misconduct.  (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  An insane person is one who, due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  The available evidence, including his guilty convictions, shows that the appellant was not insane at the time of committing the offenses in this case.

Analysis

Review of the appellant's service records show that he served from July 28, 1980 to May 20, 1983.  The infractions for which he was found guilty in service include wrongful possession of marijuana and wrongful possession of an open container of alcohol in a privately owned vehicle on or about April 3, 1981; failure to go at the time prescribed to his appointed place of duty on or about July 8, 1981; failure to go at the time prescribed to his appointed place of duty on or about July 9, 1981; failure to go at the time prescribed to his appointed place of duty on or about August 31, 1981; failure to go at the time prescribed to his appointed place of duty on or about September 1, 1981; wrongfully operating his privately owned vehicle aboard a Marine Corps Base (MCB) while his driving privileges were revoked on or about July 16, 1981; wrongfully operating his privately owned vehicle aboard a MCB while his driving privileges were revoked on or about August 18, 1981; and operating a vehicle while drunk on or about May 23, 1981.  He also had a civil court conviction for fighting in public on March 16, 1981.  The Veteran was shown to have been convicted at a special court martial convened on October 1981, in which he received a rank reduction to E-1, forfeiture of pay of $150.00 per month for two months, and confinement at hard labor for 45 days.  In a January 1982 Administrative Review Board, the appellant was found to fit to be retained for service despite his special court martial conviction and given a second chance.

A Board for Correction of Naval Records document dated May 2007 included the following information in the Summary of Service for the period of January 1982 through May 1983 which shows an additional history, after his special court martial conviction, of 6 violations for Article 86 UCMJ (absence from unit, organization, or place of duty) and 2 Article 91 UCMJ violations (insubordinate conduct toward warrant officer, NCO, or petty officer), as well as failure to maintain grooming standards and counseling in regard to improper wearing of the uniform, for which he received 3 non judicial punishments during that time period.  Additionally, during this time period,  due to the appellant's tardiness, poor attitude, and lack of interest in obeying orders and regulations, he was counseled that further disciplinary
action would be grounds for administrative separation.  The Veteran then received his fourth non judicial punishment on May 1982 for absence from his place of duty.  The Veteran's military ID card was reported lost in November 1982 and stolen in December 1982.  On December 1982 the appellant was again warned that further deficiencies would result in processing for discharge.  In April 1983 the appellant requested separation in lieu of trial by court-martial for an unlisted violation.

On May 11, 1983, the appellant's request for separation from service in lieu of trial by court-martial was approved.  He was discharged under conditions other than honorable.

The May 2007 Board for Correction of Naval Records statement also indicated that the appellant's record is incomplete, in that it does not contain all of the documents pertinent of the administrative separation of the appellant.  However, whenever official records are incomplete or unavailable, unless there is substantial credible evidence to rebut the presumption, the Board can presume a regularity in the conduct of governmental affairs in accordance with the guidance contained in paragraph 2.11, Secretary of the Navy Instruction 5420.l.74C of 22 August 1984 (Manual, for Discharge Review, 1984).

As discussed above, pursuant to VA regulation, a discharge is considered to have been issued under dishonorable conditions if a person commits willful and persistent misconduct.  38 C.F.R. § 3.12 (d)(4).  This applies here, as the RO previously found in its November 1988 determination, based on the numerous violations of which the appellant was found guilty in service.

Significantly, the Court has consistently stated that it is the appellant's burden of proof to show, by a preponderance of the evidence, that he or she is entitled to veteran status.  Struck, 9 Vet. App. at 152; see also Laruan, 11 Vet. App. 80   (1998), and Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The appellant has not met this burden.

The Board has considered the appellant's contentions, and finds that they lack merit. First, the appellant has asserted that the charges of which he was found guilty in service were the result of prejudice.  See October 2012 transcript, pp. 3-4, 7.  The appellant's service personnel records reflect no such inference, and it therefore lacks merit.  Second, the appellant has asserted that he was threatened with court martial if he did not accept discharge.  Id., pp. 6-8.  The Board finds that while he was given, and accepted, the option of discharge to avoid a court martial, his service personnel records and the other evidence of record does not suggest any coercive or wrongful threats.  Third, the appellant has asserted that basic training is its own period of active duty.  Id., pp. 9, 16-17.  The evidence does not show that the appellant was separated from service, honorably or otherwise, at the conclusion of basic training or boot camp.  His unsupported assertion to that effect carries no weight.  As such, his attempt to bifurcate his service so as to avoid the consequences of his infractions therein is likewise unavailing.

Last, the appellant's attorney has argued that the appellant has indicated that he was merely facing a summary court martial, with the potential to be referred for a special court martial, when he accepted his discharge in lieu of court martial in accordance with the Marine Corps Separation and Retirement Manual, Chapter 6, paragraph 6419 (1983).  As such, the attorney further stated that a bad conduct or dishonorable discharge cannot be provided as a punishment for trial by summary court martial or a special court martial.  Although the attorney is partially correct, in that such punitive discharges are not available for a summary court martial, since such adjudications are not overseen by a military judge and, therefore, due process is not properly afforded to impose a punitive discharge, he appears to misunderstand the nature of a special court martial, which is presided by a military judge, and is authorized to impose a punitive discharge up to the level of a bad conduct discharge, but not a dishonorable discharge.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1983.  Additionally, a bad conduct discharge is one of only two types of punitive discharges, the other being that of the dishonorable discharge.  Id.  The only court empowered with the ability to impose a dishonorable discharge is a general court martial.  It must be noted that in order to qualify for a discharge in lieu of court martial under Marine Corps Separation and Retirement Manual, Chapter 6, paragraph 6419, the accused must be facing referral to a court authorized to impose one of the two punitive discharges, which would either be a special court martial or a general court martial as discussed above.  

Therefore, in the case of the appellant's court martial, it would have had to have been referred to at least a special court martial in order for the discharge in lieu of court martial to be provided.  This would indicate that the unknown charges that led to the referral of the second court martial in 1983 would have needed to be at least of the same severity or character as those for which he received his first special court martial in 1981.  However, in light of the fact that it cannot be determined whether the appellant was actually referred for a general court martial from the available evidence of record, in the interest of the granting the appellant the benefit of doubt, the Board will consider the appellant as only having received referral for a special court martial.  As such, the Board finds that the appellant's attorney is correct that 38 C.F.R. § 3.12(d)(1) is inapplicable to the present case, as such requires that the Veteran received his discharge in lieu of a general court martial and not a special court martial.

The Board also notes that the appellant's attorney has further argued that the appellant's records do not show a pattern of willful and persistent misconduct, as required by 38 C.F.R. § 3.12(d)(4).  In support, it was provided that the only misconduct that is able to be identified in the service records for the period of January 1982 through May 1983 includes failure to maintain grooming standards, counseling in regard to improper wearing of the uniform, and a military ID card that was reported lost in November 1982 and stolen in December 1982.  It was further stated that, moreover, a drug evaluation report in January 1983 reported no evidence of drug dependence.  However, the Board again finds that the facts upon which the attorney has based his argument do not appear to be complete.  In particular, the attorney appears to have failed to consider the other offenses during the cited time period which included 6 offenses under Article 86 UCMJ (absence from unit, organization, or place of duty) and 2 Article 91 UCMJ violations (insubordinate conduct toward warrant officer, NCO, or petty officer).  It is noted that these offenses resulted in 4 non judicial punishments within a period of 5 months.  Additionally, during this time period, the appellant received counseling on 2 separate occasions due to his tardiness, poor attitude, and lack of interest in obeying orders and regulations, finding that further disciplinary action would be grounds for administrative separation.  Although these may have been merely minor offenses in and of themselves, as suggested by the attorney, the consistent pattern of such misbehavior over a period of nearly 3 years, despite several attempts at correction through court martial, several non judicial punishments, and counseling, clearly shows willful and persistent misconduct as contemplated by 38 C.F.R. § 3.12(d)(4).  Additionally, it is also clear from the record that it was the culmination of these types of behaviors that ultimately led to the Veteran's second court martial referral, which had to be at least a special court martial empowered to provide a bad conduct discharge as discussed above, and that such referral was the catalyst for the Veteran's ultimate receipt of a discharge under other than honorable conditions.  At the very least, it is reasonable to presume that the unknown offense or offenses that led to the referral of the second special court martial had to be as severe or more so than the ones for which he received his first special court martial.  Because offenses that led to the first court martial were of the same nature as the ones that continued throughout the period of January 1982 to May 1983, it is also reasonable to presume that such conduct is what led to the referral of the second special court martial and resulting other than honorable discharge.  Therefore, the Board finds that the discharge under other than honorable conditions to have been issued because of willful and persistent misconduct and not just because of an isolated minor offense.  Additionally, the consistent pattern of misconduct throughout the better part of the appellant's entire service shows that his service was not otherwise honest, faithful and meritorious.

In conclusion, the Board finds that because the appellant engaged in willful and persistent misconduct, the appellant's discharge is considered dishonorable, and this character of discharge is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303; 38 C.F.R. §§ 3.12, 3.354.


ORDER

The character of the appellant's service is a bar to VA benefits, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


